EA-YJLTQRNEY         GENERAL
                   o~-T~xkis



                   May 13, 1953

State Board of Control   Opinion No. S-39
Capitol Station
Austin, Texas            Re,: Authority of the State
                             Board of Control to let
                              supply purchase contracts
Dear Sirs:                    on a two year basis.,
          You have requested an opinion on the   author-
ity of the Board of Control to make a two year   supply
contract for state departments and agencies if   in the
opinion of the board it is advantageous to the   State.
          Prior to the creation of the State Board of
Control the State Purchasing ~Agent was authorized to
contract for all supplies, merchandise and items needed
for the maintenance and operation of eleemosynary and
educational institutions. S,uchcontracts were limited
to a term of one year. Article 7328,Revised Civil
Statutes, 1911, as amended by Chapter 126, Acts 34th
Legislature, Regular Session, 1915, page 193.
          It was the duty of the Superintendent of Public
Buildings and Grounds to furnish State departments and
agencies with furniture, fixtures and supplies. Chapter
42, Acts 35th Legislature, 4th Called Session, 1918,
Page 72. Contracts for supplies of State departments
and agencies were not limited.
          The duties of the State Purchasing Agent and
the State Superintendent of Public Buildings and Grounds
were transferred to the State Board of Control by the
Legislature in 1919. Chapter 167, Acts 36th Legislature,
Regular Session, 1919, page 323. The articles prescrib-
ing the duties of the State Purchasing Agent, State
Superintendent of Public Buildings and Grounds and
State Board of Control were codified in the Revised
Civil Statutes, 1925, as articles 601-695.
          Since the Constitution and statutes of this
State are silent as to the length of term for which a
supply contract for State departments and agencies may
State Board of Control, page 2 (S-39)


be made, the only provision affecting the term ~of such
contracts are those constitutional provisions which pro-
vide that no debt may be created by or on behalf of the
State and that an appropriation of money cannot be made
for a longer term than two years. Charles Scribner's
Sons v. Marrs, 114 Tex. 11, 262 S.
v. City 'ofWaco, 89 Tex. 83, 33 S.
Gen. Op. S-18 '(1953). It is therefore our o,pinionthat
the Board of Control may legally award supply contracts
for State departments and agencies for a term of two
years provided supplies for eleemosynary and educational
institutions are not included in the contracts. Con-
tracts for the supplies of such institutions are limited
to a term of one year. Arts. 642-645,  V.C.S.
                     SUMMARY
          The State aboard of Control may legally
     award supply contracts for State departments
     and agencies for a term of two years provi-
     ded that supplies for eleemosynary and
     educational institutions.are snot included
     in the contracts.
                            Yours very,truly,
APPROVED:                   JOHN BEN SREPPERD
                            Attorney General
J. C. Davis, Jr.
County Affairs Division
C. K. Richards
Reviewer
                                        Assistant
Robert S. Trotti
First Assistant
John Ben Shepperd
Attorney General
JR:am